FILED
                            NOT FOR PUBLICATION                             APR 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CHRISTOPHER ROLLAND POOLE,                       No. 13-57160

               Plaintiff - Appellant,            D.C. No. 8:13-cv-01734-UA-
                                                 DUTY
 v.

AFFORDABLE COMPANIES LLC, The,                   MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, Chief Judge, Presiding

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Chistopher Rolland Poole appeals pro se from the district court’s order

denying his request to proceed in forma pauperis (“IFP”) in his action alleging

federal retaliation and discrimination claims. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion the denial of leave to proceed

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
IFP, and review de novo a determination that a complaint lacks arguable substance

in law or fact. Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369 (9th Cir.

1987). We vacate and remand.

       The district court properly concluded that Poole’s complaint failed to state a

claim. See id. at 1370. However, the district court did not have the benefit of our

recent decision in Rodriguez v. Steck, 795 F.3d 1187 (9th Cir. 2015) (order), which

explained that “a district court’s denial of leave to proceed in forma pauperis is an

abuse of discretion unless the district court first provides a plaintiff leave to amend

the complaint or finds that amendment would be futile.” Here, the district court

did not address whether amendment of Poole’s complaint would be futile and did

not give Poole leave to amend. Moreover, it is not absolutely clear that the

deficiencies in Poole’s Americans with Disabilities Act (“ADA”) discrimination

claim could not be cured by amendment. See Lucas v. Dep’t of Corr., 66 F.3d 245,

248 (9th Cir. 1995) (“Unless it is absolutely clear that no amendment can cure the

defect . . . , a pro se litigant is entitled to notice of the complaint’s deficiencies and

an opportunity to amend prior to dismissal of the action.”). Accordingly, we

vacate and remand for the district court to redetermine Poole’s entitlement to IFP

after Poole files an amended complaint.

       VACATED and REMANDED.


                                             2                                      13-57160